Citation Nr: 0306953	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress syndrome (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from February 1967 until 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Competent medical evidence reveals that the veteran's 
PTSD has caused total occupational and social impairment for 
the entirety of the claims period.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  As a 100 percent schedular rating has been awarded for 
service-connected disability, the claim of TDIU is dismissed.  
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 4.16(a) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
The supplemental statement of the case also informed the 
veteran of VA's development assistance.  The Board observes 
that the RO did not clearly explain to the veteran the 
evidence that he needed to submit to substantiate his claims.  
However, in light of the fully favorable determination 
contained herein, the veteran is not prejudiced by such 
failure and no further development is necessary in the 
present case.  

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's VA 
outpatient treatment records, as well as hospitalization 
reports, are associated with the claims file.  Additionally, 
VA examination reports are of record.  Moreover, statements 
from the veteran in support of his claim are affiliated with 
the claims file.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994). 

A GAF score of 71 to 80 contemplates expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) or no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  However, 
when a veteran is in receipt of a 100 percent schedular 
rating he is not eligible for a TDIU.  Green v. West, 11 Vet. 
App. 472, 476 (1998); 38 C.F.R. § 4.16(a) (2002).

I.  Entitlement to an increased rating for PTSD.

Analysis

In the present case, the veteran was initially awarded 
service connection for PTSD in a June 1999 rating decision.  
He was assigned a 30 percent disability evaluation effective 
July 22, 1998.  The veteran did not appeal that 
determination.  In correspondence received by the RO on 
November 1, 1999, he contended that his symptomatology had 
become more severe and that an increased rating was 
warranted.  In December 1999, the RO denied his request for 
an increased evaluation.  The veteran disagreed with that 
decision and initiated this appeal.  During the course of 
this appeal, in a December 2002 rating decision, the RO 
increased the veteran's disability evaluation for PTSD to 70 
percent, effective November 1, 1999.  As that award did not 
constitute a full grant of benefits, the veteran's appeal was 
not resolved by that rating action and the appeal continues.  

As noted above, the veteran's claim for an increased rating 
for his service- connected PTSD was received on November 1, 
1999. As such, the rating period on appeal is from November 
1, 1998, one year prior to the date of receipt of the 
reopened increased rating claims. See 38 C.F.R. § 
3.400(o)(2).

The Board has thoroughly reviewed the evidence of record and 
finds support for the veteran's claim of entitlement to the 
next-higher evaluation of 100 percent under Diagnostic Code 
9411.  The reasons and bases for this conclusion will be 
detailed below.

In order to be entitled to the next-higher rating of 100 
percent under Diagnostic Code 9411, the evidence must 
demonstrate the following: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In the instant case, the competent medical evidence 
demonstrates total occupational impairment due to the 
veteran's service-connected PTSD.  Specifically, the report 
of VA psychological examination dated April 2002 contained an 
Axis IV diagnosis of "psychosocial stressors, unable to work 
due to posttraumatic stress disorder." The examiner 
commented that his opinion was based upon a review of the 
veteran's claims file and his interview with the veteran.  

Further evidence of record supports the award of a 100 
percent evaluation for PTSD under Diagnostic Code 9411.  Such 
evidence includes a September 2002 VA outpatient treatment 
report.  In that record, a VA psychologist concluded that the 
veteran was clearly unable to tolerate the emotional, 
interpersonal or physical stress of a work environment.

Finally, the veteran's consistently low GAF scores support a 
100 percent disability rating under Diagnostic Code 9411.  
The evidence reveals GAF assessments ranging from 27 to 51.  
The Board notes that scores from 21 to 30 indicate serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Scores within that range were 
recorded on numerous occasions, as reflected in treatment and 
hospitalization reports dated May 2000, April, May, June and 
July 2001, and August 2002.  The record also contains GAF 
scores within the range of 31-40, signifying major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

The record does contain GAF assessments in excess of those 
discussed above.  For example, a score of 41 was assigned at 
the veteran's April 2002 VA examination.  An even higher 
score of 45 was recorded at an earlier VA examination in 
November 1999.  However, such scores still represent serious 
symptoms or serious impairment in social, occupational or 
school functioning.  Overall, the veteran's GAF assessments 
were glaringly poor during the entirety of the claims period.  
Therefore, those findings support an increased evaluation 
under Diagnostic Code 9411.

In determining that the veteran's disability picture is most 
accurately depicted by a 100 percent disability evaluation 
under Diagnostic Code 9411, the Board acknowledges that not 
all of the criteria for such a rating have been shown by the 
medical evidence.  For example, evidence of hallucinations or 
delusions has not been established.  However, as stated in 
38 C.F.R. § 4.21, it is not expected that every single 
symptom be exhibited.

In conclusion, the competent evidence supports the next-
higher evaluation of 100 percent under Diagnostic Code 9411.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


II.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD effective from the date of receipt of the 
veteran's claim for TDIU, the claim of entitlement to TDIU is 
now moot.  See Green v. West, 11 Vet. App. 472, 476 (1998); 
38 C.F.R. § 4.16(a) (2002).  Accordingly, the veteran's claim 
for TDIU benefits must be dismissed.




ORDER

A 100 percent rating for PTSD is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.

The appeal of entitlement to TDIU benefits is dismissed.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

